 



Exhibit 10.5

GUARANTY

     This Guaranty (“Guaranty”) is entered into as of June 30, 2005, by
Boundless Motor Sports Racing, Inc., a Colorado corporation (“Guarantor”), for
the benefit of Richard F. Murphy (“Murphy”).

     WHEREAS, in order to induce Murphy to enter into that certain Asset
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”), by
and among Volusia Speedway Park, Inc., a Florida corporation, Murphy and Volusia
Operations, LLC, a Florida limited liability company and a wholly-owned
subsidiary of Guarantor (“Purchaser”), Murphy has required that Guarantor
guaranty the payment of: any and all amounts owed by Purchaser to Murphy under
that certain Promissory Note, of even date herewith, in the original principal
amount of $2,000,000 (the “Note”), which Note was issued by Purchaser to Murphy
in connection with the Purchase Agreement; and

     WHEREAS, Guarantor will derive a specific benefit from the Purchase
Agreement and desires to guarantee the payment of: any and all amounts owed by
Purchaser under the Note (collectively, the “Obligations”);

     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby guarantees to Murphy the payment
of all Obligations, on the following terms:

     1. Continuing Guaranty. Upon the occurrence of an event of default (as
provided for in the Note), Guarantor hereby guarantees and promises to pay on
written demand to Murphy, in lawful money of the United States, all of the
Obligations. This Guaranty is given in consideration for credit and other
financial accommodations made by Murphy to Purchaser.

     2. Waivers. Except as provided in Section 1 above, Guarantor hereby waives:

          (a) presentment for payment;

          (b) notice of dishonor, demand, protest, and notice thereof as to any
instrument, and all other notices and demands to which Guarantor might be
entitled;

          (c) any right to require Murphy to institute suit against, or to
exhaust its rights and remedies against, Purchaser or any other person, or to
proceed against any property of any kind which secures all or any part of the
Obligations, or to exercise any right of offset or other right with respect to
any reserves, credits or deposit accounts held by or maintained with Murphy or
any indebtedness of Murphy to Purchaser, or to exercise any other right or
power, or pursue any other remedy Murphy may have;

          (d) any defense arising by reason of any failure of Murphy to obtain,
perfect, maintain or keep in force any security interest in, or lien or
encumbrance upon, any property of Purchaser or any other person;

          (e) any defense based upon any failure of Murphy to give Guarantor
notice of any sale or other disposition of any property securing any or all of
the Obligations, or any defects

1



--------------------------------------------------------------------------------



 



in any such notice that may be given, or any failure of Murphy to comply with
any provision of applicable law in enforcing any security interest in or lien
upon any property securing any or all of the Obligations including, but not
limited to, any failure by Murphy to dispose of any property securing any or all
of the Obligations in a commercially reasonable manner;

          (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Purchaser or any other guarantor
or any endorser, co-maker or other person, including without limitation any
discharge of, or bar against collecting, any of the Obligations (including
without limitation any interest thereon), in or as a result of any such
proceeding; and

          (g) the benefit of any and all statutes of limitation with respect to
any action based upon, arising out of or related to this Guaranty.

If any claim is ever made upon Murphy for repayment or recovery of any amount or
amounts received by Murphy in payment of or on account of any of the
Obligations, because of any claim that any such payment constituted a
preferential transfer or fraudulent conveyance, or for any other reason
whatsoever, and Murphy repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over Murphy or any of its property, or by reason of any settlement
or compromise of any such claim effected by Murphy with any such claimant
(including without limitation Purchaser), then and in any such event, Guarantor
agrees that any such judgment, decree, order, settlement and compromise shall be
binding upon Guarantor, notwithstanding any revocation or release of this
Guaranty or the cancellation of any note or other instrument evidencing any of
the Obligations, or any release of any of the Obligations, and the Guarantor
shall be and remain liable to Murphy under this Guaranty for the amount so
repaid or recovered, to the same extent as if such amount had never originally
been received by Murphy, and the provisions of this sentence shall survive, and
continue in effect, notwithstanding any revocation or release of this Guaranty.

     3. Consents. Guarantor hereby consents and agrees that, without notice to
or by Guarantor and without affecting or impairing in any way the obligations or
liability of Guarantor hereunder, Murphy may, from time to time before or after
revocation of this Guaranty, do any one or more of the following in Murphy’s
sole and absolute discretion: (a) accelerate, accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (b) grant any other indulgence to Purchaser or any other
person in respect of any or all of the Obligations or any other matter;
(c) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Obligations or any guaranty of
any or all of the Obligations, or on which Murphy at any time may have a lien,
or refuse to enforce its rights or make any compromise or settlement or
agreement therefor in respect of any or all of such property; (d) substitute or
add, or take any action or omit to take any action which results in the release
of, any one or more endorsers or guarantors of all or any part of the
Obligations, including, without limitation one or more parties to this Guaranty,
regardless of any destruction or impairment of any right of contribution or
other right of Guarantor; (e) amend, alter or change in any respect whatsoever
any term or provision relating to any or all of the Obligations, including the
rate of interest thereon; (f) apply any sums received from Purchaser, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as

2



--------------------------------------------------------------------------------



 



Murphy determines in its sole discretion, and regardless of whether such
indebtedness is part of the Obligation, is secured, or is due and payable;
(g) apply any sums received from Guarantor or from the disposition of any
collateral or security securing the obligations of Guarantor, to any of the
Obligations in such manner and order as Murphy determines in its sole
discretion, regardless of whether or not such Obligations is secured or is due
and payable. Guarantor consents and agrees that Murphy shall be under no
obligation to marshal any assets in favor of Guarantor, or against or in payment
of any or all of the Obligations. Without limiting the generality of the
foregoing, Murphy shall have no obligation to monitor, verify, audit, examine,
or obtain or maintain any insurance with respect to, any property securing any
or all of the Obligations.

     4. Representations and Warranties. Guarantor hereby represents and warrants
that (a) it is in Guarantor’s direct interest to assist Purchaser in procuring
credit, because Purchaser is an affiliate of Guarantor and has a direct business
relationship with Guarantor, (b) this Guaranty has been duly and validly
authorized, executed and delivered and constitutes the valid and binding
obligation of Guarantor, enforceable in accordance with its terms, and (c) the
execution and delivery of this Guaranty does not violate or constitute a default
under (with or without the giving of notice, the passage of time, or both) any
order, judgment, decree, instrument or agreement to which Guarantor is a party
or by which it or its assets are affected or bound.

     5. Costs. Whether or not suit be instituted, Guarantor agrees to reimburse
Murphy on demand for all reasonable attorneys’ fees and all other reasonable
costs and expenses incurred by Murphy in enforcing this Guaranty, or arising out
of or relating in any way to this Guaranty. In the event either Murphy or
Guarantor files any lawsuit against the other predicated on a breach of this
Guaranty, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs of suit from the non-prevailing party.

     6. Notices. Any notice which a party shall be required or shall desire to
give to the other hereunder shall be given as provided in the Purchase
Agreement.

     7. Severability. If any provision of this Guaranty or the application
thereof to any party or circumstance is held invalid, void, inoperative or
unenforceable, the remainder of this Guaranty and the application of such
provision to other parties or circumstances shall not be affected thereby, the
provisions of this Guaranty being severable in any such instance.

     8. General Provisions. Murphy shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to Murphy, and against Purchaser
to the full extent of the Obligations. No election in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of Murphy’s right to proceed in any other form of action or proceeding or
against any other party. The failure of Murphy to enforce any of the provisions
of this Guaranty at any time or for any period of time shall not be construed to
be a waiver of any such provision or the right thereafter to enforce the same.
All remedies hereunder shall be cumulative and shall be in addition to all
rights, powers and remedies given to Murphy by law or under any other instrument
or agreement. Time is of the essence in the performance by Guarantor of each and
every obligation under this Guaranty. This Guaranty is the entire and only
agreement between Guarantor and Murphy with respect to the guaranty of the
Obligations of Purchaser by Guarantor, and all representations, warranties,
agreements, or undertakings heretofore or contemporaneously made, which are not
set forth herein, are superseded hereby. No course of dealings between the
parties, no usage of the trade, and no parol or extrinsic evidence of any nature
shall be used or be relevant to supplement or explain or modify any term

3



--------------------------------------------------------------------------------



 



or provision of this Guaranty. There are no conditions to the full effectiveness
of this Guaranty. The terms and provisions hereof may not be waived, altered,
modified, or amended except in a writing executed by Guarantor and a duly
authorized officer of Murphy. All rights, benefits and privileges hereunder
shall inure to the benefit of and be enforceable by Murphy and its successors
and assigns and shall be binding upon Guarantor and his heirs, executors,
administrators, personal representatives, successors and assigns. Neither the
bankruptcy of Guarantor nor notice thereof to Murphy shall terminate this
Guaranty, and, notwithstanding such bankruptcy, this Guaranty shall continue in
full force and effect with respect to all Obligations, including without
limitation Obligations incurred or created after the bankruptcy of Guarantor and
notice thereof to Murphy. Section headings are used herein for convenience only.
Guarantor acknowledges that the same may not describe completely the subject
matter of the applicable Section, and the same shall not be used in any manner
to construe, limit, define or interpret any term or provision hereof.

     9. Choice of Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO ITS CHOICE OF LAWS
PROVISIONS.

     IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
first above written.

            BOUNDLESS MOTOR SPORTS RACING, INC.
      By:   /s/ Brian Carter         Brian Carter, Vice President             

4